      


 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
         RAPHAEL HENSON,                                Case No. C17-1885RSM
 9
10                   Plaintiff,                         ORDER GRANTING DEFENDANTS’
                                                        MOTION FOR SUMMARY JUDGMENT
11                     v.                               AND DENYING PLAINTIFF’S MOTION
                                                        FOR SUMMARY JUDGMENT
12       KING COUNTY JAIL, et al.,
13
                   Defendants.
14
15
              The Court, having reviewed plaintiff’s second amended complaint, defendants’ motion
16
     for summary judgment, plaintiff’s motion for summary judgment, plaintiff’s motions to delay
17
     summary judgment and to compel discovery, the Report and Recommendation of the
18
19   Honorable James P. Donohue, United States Magistrate Judge, and the remaining record, and

20   no objections having been filed, hereby finds and ORDERS as follows:
21
              (1) The Report and Recommendation (Dkt. #91) is approved and adopted.
22
              (2) Defendants’ Motion for Summary Judgment (Dkt. #74) is GRANTED.
23
24            (3) Plaintiff’s Motion for Summary Judgment (Dkt. #81) is DENIED.

25            (4) Plaintiff’s Motions to delay summary judgment (Dkt. #82) and to compel discovery
26               (Dkt. #83) are DENIED.
27
28

     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 1
          (5) Plaintiff’s Second Amended Complaint (Dkt. #58) and this action are DISMISSED
 1
 2           without prejudice.

 3        (6) The Clerk is directed to send copies of this Order to Plaintiff, to counsel for
 4
             Defendants, and to the Honorable James. P. Donohue.
 5
 6
 7        DATED this 9th day of April, 2019.

 8
 9
10                                             A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANTS’
     MOTION FOR SUMMARY JUDGMENT - 2
